

Exhibit 10.6


Burlington Coat Factory Holdings, Inc.
2006 Management Incentive Plan


THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH HEREIN AND IN THE STOCKHOLDERS AGREEMENT AMONG
BURLINGTON COAT FACTORY HOLDINGS, INC. AND CERTAIN INVESTORS AND MANAGERS, DATED
AS OF APRIL 13, 2006 (THE “STOCKHOLDERS AGREEMENT”).  THIS OPTION AND ANY
SECURITIES ISSUED UPON EXERCISE OF THIS OPTION CONSTITUTE “MANAGEMENT SHARES” AS
DEFINED THEREIN.




Burlington Coat Factory Holdings, Inc.
Amendment To Non-Qualified Stock Option Agreement


This amendment (“Amendment”) amends a stock option granted pursuant to a
Non-Qualified Stock Option Agreement (the “Original Agreement”) dated
________________, 200_ (the “Original Grant Date”) granted by Burlington Coat
Factory Holdings, Inc., a Delaware corporation (the “Company”), to the
undersigned (the “Employee”), pursuant to, and subject to the terms of the
Burlington Coat Factory Holdings, Inc. 2006 Management Incentive Plan (the
“Plan”), which is incorporated herein by reference and of which the Employee
hereby acknowledges receipt.  The date of this Amendment is _____________, 2009
(the “New Grant Date”).  Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Original Agreement or in the Plan, as the
case may be.


 
1. Exchange of Options.  This certificate evidences the agreement between the
Company and the undersigned Employee on the New Grant Date to cancel Tranche 3
of the Options granted to the Employee under the Original Agreement, in exchange
for the New Tranche 3 Options (defined below) granted as of the New Grant Date
to the Employee to purchase (the “Option”), in whole or in part, on the terms
provided herein and in the Plan, the following Units as set forth below.
 
(a)  
[«newTranche3»] Units at $90 per Unit (the “New Tranche 3 Options” and together
with the Tranche 1 Options and Tranche 2 Options under the Original Agreement,
the “Options”).

 
Each “Unit” consists of 9 shares of Class A Common Stock of the Company, par
value $.001 per share, and 1 share of Class L Common Stock of the Company, par
value $.001 per share, subject to adjustment as provided in the Plan.  The
Option evidenced by this certificate is not intended to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code (the “Code”).
 
2. Vesting and Exercisability.
 
(a)  
Vesting of Units. Except as otherwise specifically provided herein, the New
Tranche 3 Options shall vest according to the following schedule:

 
(i)  
40% on second anniversary of the New Grant Date;

 
(ii)  
20% on third anniversary of the New Grant Date;

 
(iii)  
20% on fourth anniversary of the New Grant Date; and

 
(iv)  
20% on the fifth anniversary of the New Grant Date.

 
All Options shall become exercisable in the event of a Change of Control (as
defined in the Stockholders Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Exercisability of Option .  Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests.  The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.  For the avoidance of doubt the Option may only be exercised for
whole Units and not any individual component shares thereof.

 
3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.
 
4. Cessation of Employment.  Unless the Administrator determines otherwise, the
following will apply if the Employee’s Employment ceases:
 
(a)  
Options that have not vested will terminate immediately.

 
(b)  
Units that were issued upon an exercise of the Option (including Units issued
upon exercise of Options contemplated by clause (c) below) will be subject to
the call options described in Sections 5 of the Stockholders Agreement.

 
(c)  
Subject to the terms of Section 6(a)(3) of the Plan, the vested Options will
remain exercisable for the shorter of (i) a period of 60 days or (ii) the period
ending on the Final Exercise Date, and will thereupon terminate.

 
5. Share Restrictions, etc.  The Employee’s rights with respect to the Option
and shares of Stock issued upon exercise of the Option are subject to the
restrictions and other provisions contained in the Plan and the Stockholders
Agreement in addition to such other restrictions, if any, as may be imposed by
law.  In the event of a conflict between the Plan and the Stockholders
Agreement, the Stockholders Agreement shall control.
 
6. Legends, Retention of Shares, etc.  Shares of Stock comprising Units issued
upon exercise of the Option shall bear such legends as are required by the
Stockholders Agreement and as may be determined by the Administrator prior to
issuance.  Unvested Units purchased by the Employee upon an exercise of the
Option may be retained by the Company until such Units vest.
 
7. Transfer of Option. This Option is not transferable by the Employee other
than in accordance with the Stockholders Agreement.
 
8. Effect on Employment.  Neither the grant of this Option, nor the issuance of
Units upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Employee at any time or
affect any right of Employee to terminate his employment at any time.
 
9. Certain Important Tax Matters.  The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Units upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld.  The Employee also authorizes the
Company or its subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.
 
10. Provisions of the Plan.  This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee.  By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option.  In the event of
any conflict between the terms of this Option and the Plan, the terms of this
Option shall control.
 
 
2

--------------------------------------------------------------------------------

 
11. Effect of Amendment.  Except as specifically modified hereby, the terms and
conditions of the Original Agreement shall remain in full force and effect.
 
12. General.  For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Employee and any transferee.
 
Furthermore, by acceptance of this Option, the undersigned agrees hereby to
become a party to, and be bound by the terms of, the Stockholders Agreement as a
Manager (and to the extent the undersigned is not already a party thereto, the
undersigned shall execute a joinder thereto in form and substance acceptable to
the Company).  The Option and shares of Stock comprising Units issued upon
exercise of the Option will be treated as Management Shares under the
Stockholders Agreement.

In Witness Whereof, the undersigned Company and Employee each have executed this
Amendment to Non-Qualified Stock Option Agreement as of the ___ day of_________,
2009.




The Company:
BURLINGTON COAT FACTORY HOLDINGS, INC.





By: ____________________________
Name:
Title:




The Employee:
________________________________
[                      ]

 
3

--------------------------------------------------------------------------------

 
